lawited States District Court

. ‘Th
Case 7:18-cv-00161-O ottment fe Filed O10s/18 Page,1 of 4 “pagel 43
For The Northern District oF Texas

 

 

 

 

 

 

 

Wictita Falls Divigianw
» RECEIVED -
Richark L. Butler, Dry JAN - 3 2019
Y¥DCED No. Ala3Baso, :
plaiwh FF, NORTHERN Digeree CURT

Vv Civil Achow No.
M71 t-ev-1el-0
Dames Vv. Aired unit
Alol Fm 364 W.
Towa Park TR 76367

Additional documents

Dear Lantted States Districk court For The Northern District of Tey.
wheta Farts Division oF Fice of the Clerk, ZX Richard L. But eae
Best rejred on fit pat Fay Io 3 ony efor roe
: past letter From Your Honorable coucts.
I have wo contro) over when the DCievanwce department retucw s
them back to me as a inmate. F have other arievances From
Mawy past weeks that D have complained Upon. Some which
have recieved and hove Sent to the Buwts ville, TA arievance
doteds lack im October of this year. ZT do Feel as iF the grievawee
be part re wt Jawores therm awd maybe ust does wot respone.

As my complaints oF a permanent Slwale cell Restriction Is a
Serious matter as Zana Transgenseced male who suffers
From Tramatizattons being a Mewtal Health patfent (inmate )

Suf Fern 4 From bipolar, Madoc de press oN, Severe Ex ploSive discedec
iNOS paranoia Schiaephrenia . attended the Dallas Metro
Cares Mewtal Real¢h CLinic phowe Number 2)4%)230-0036 awd
The Andrew center Mental Health treat ment Facility pho we
Number 403) 564.5469 For these dlagwosis awd have Sent
Your my mental Health Record WeekS AAO. |
Please help me with a Court ordered pecmanent Single cell .
Restwetion as this matter is seriously ON ISSue From being
teamatized From my Self -De Fe v Fe murder case and a Sexual
Assault while in prisen- |
Assault P \ ict ae

Thank you and God Bless

 
 

Grievance #: 325 7 A
OFFENDER oy 07 20

TEP 1 Onan cf FORM Date Received: NOV { fl

Date Due: | 2/22. AX
| CX, (24 (nce Grievance Code: G 6 S

Offender Name: a \s ah aril. Butlee ae. TDCI #_A\23250 | Investigator ID #: I- 1 45 6
Unit: : ce. Housing Assignment: _ | tee Extension Date:

Unit where incident occurred: _Sames V-Alired l a E-(pT Date Retd to Offender: DEC 2.0 2018

Bes Case texas s Depart { of Srhnipal HASGISR Page 2 ofa Page D4 oN
“CRIS

 

 

 

 

 

You must try to resolve your problem with a staff member before you submit a formal complaint. The only exception is when
appealing the results of a disciplinary hearing.

 

 

Who did you talk to (name, title)? _ Name unknown | mewtal Health When? {0-jG-]%
What was their response? _“T he. mental Wealth Counste
What action was taken? Nowe at ali. 2 am con Stantly i ane ced pucposely . uN ui 18.

 

 

State your grievance in the space provided. Please state who, what, when, where and the disciplinary case number if appropriate
Mental Healths Department here at the Allred wwit con stantly Jawores Me as every any

of the week J put IN aA Sick Call Ceqnest to mental Heal th e.Vew Medical tn eyplain —
Tam wot on aANy type of mental Health mebication, As Fam et perleweing
MADet depression, Explosive Severe behavioc along with bipol ac moodswings and
paranoia. 2 dowt Kwow what else to do oc _ishere else to turn. Before Coming to
prisom Z abbewded the Dallas Metre Cares Mental Health out patle vt Clinic phone
Mumber Aly- 330-0036 awd the Miweela Jax Andrew Cevters Mewtal dh Beal th ordpatie wt
le eNumber 403-569-5409 For the above diagnoses. Yow have my Eull
pecmission to contact the Mewtal Health Clinics For my Records fib Z Bush B Jl- 6-18
“T have a high temperament of violence with celifes awh Lash out awakina
Crom Niahtmares because of being tramatized dealing with a Sel€-De Fe mse
murder LT committed that Lawded me here in prisom wrong Fully. Out oF these
Nightmares Z become very virolewt wy comtroilable anh Life theeateninea towards
all ce\lies awd ZF dont remember the assanlt. To have 5 Violent assaults
L sast Committed with cellles awd Z tried te Mill them awd Z dowd even
remember them, Whew 2 Was on Sertralive Z Felt Fiwe awd calmer,
Z recieves Govecm memt ASsistance IN the Free Werlk awd Fam uSel do
helwa Ahle +o have a Memtal Health pravidec ( Doctss ) to talk +o.
Zan comolainina of mental Mal - practice here at the Allved unit awd Z
Wish +o PA +se_ourside Puthariti es rho this Life Pivenbew laa very Serilgus
isswe tat [5 taken place please - nov

“Lhawk Yon ane (roy Biess Yol!

et

1-127 Front (Revised 11-2010) YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM (OVER)

Appendix F

 

 
 

 

Bes

 

 

 

 

 

 

 

Action Requested to resolve your Complaint. _

Z wishin Take part iN & personal site doctac of

Huurksville Bubhecities during a Sit dows. Awd jet back eN my Sectraline Side Meds.

Offender Signature: Kcpod 4 Butht Ny 07 2018.

Date: []- 6- 1%

 

 

Grievance Response:

You have been seen in accordance with Correctional Managed Health Care Policy A-01.1 by the mental health department. You have
been added to the caseload and medication has been ordered. You verbalized no symptoms of depression, mania, psychosis, or acute

anxiety. You may continue the sick call process as needed.

Kenyon rage

Medica! Administrator 7,
Signature Authority: GS

patadEC 2 0 2018

 

If you are dissatisfied with the Step 1 respanse, you may submit a Step 2 (1-128) 6 the Unit GyiQWance Investigator within 15 days from the date of the Step i response.

State the reason for appeal on the Step 2 Form.

 

Returned because: *Resubmit this ferm when the corrections are made.

(11. Grievable time period has expired.

(12. Submission in excess of | every 7 days. *

(13. Originals not submitted. *

(14. Inappropriate/Excessive attachments. *

[1 5. No documented attempt at informal resolution. *

oO 6. No requested relief is stated. *

(17. Malicious use of vulgar, indecent, or physically threatening language. *
[-] 8. The issue presented is not grievable.

oO 9. Redundant, Refer to grievance #
[1] 10. Ulegible/Incomprehensible. *
Cl] 11. Inappropriate. *

UGI Printed Name/Signature:

 

Application of the screening criteria for this grievance is not expected to adversely
Affect the offender’s health.

Medical Signature Authority:

 

1-127 Back (Revised 11-2010) NX

 

 

OFFICE USE ONLY

Initial Submission UGI Initials:

Grievance #:

 

Screening Criteria Used:

Date Recd from Offender:

Date Returned to Offender:

2™ Submission UGI Initials:

Grievance #:

 

Screening Criteria Used:

Date Recd from Offender: ,

Date Returned to Offender:

3“ Submission UGI Initials:

Grievance #:

 

Screening Criteria Used:
Date Recd from Offender:

Date Returned to Offender:

 

 

Appendix F
Case 7:18-cv-00161-O Document 16 Filed 01/03/19 Page 4of4 PagelD 46

ia ade Rag cn ton

Richard L. Butler = De. Ne. 3232 5D
TDS Aired Unit

Alol FM 364 N.

Towa park Ty 16361-6563

artemis

 

"RECEIVE Dd
JAN - 3 2019

 

  

~ LES STRICT COURT
NOHTHEAN DISTRICT OF TEXAS

 

 

 

 

 

Unitel States District court
OF Fice of the Clerk
Novtheen Distict oF Texas
100 Lamar ST., Room 203
Wietitn Falls, TK 16301-3%3

SS0i-B4gisa wEbapedaesgeatadadad adda 8 fh eqssgaggdy pe fjon aif ojyo all
